The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Examiner's Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Attorney Sabine Ward (Reg. No. 66,559) on 8/12/2022.
The application has been amended as follows:
In the claims:
1.	(Currently Amended)  A system comprising:	a substrate comprising a semiconductor device layer;	an integrated photonic device including a waveguide formed in the semiconductor device layer and a first diode structure formed above the waveguide; and	an integrated bandgap temperature sensor comprising a second diode structure formed above the semiconductor device layer adjacent the first diode structure,
wherein the first and second diode structures are formed in a stack of doped semiconductor material disposed above the semiconductor device layer, the stack of doped semiconductor material comprising five consecutive layers consisting of, in this order from bottom to top, a doped first layer of a first type of doping, a doped second layer of a second type of doping, a doped third layer of the first type of doping, an intrinsic fourth layer, and a doped fifth layer of the second type of doping, wherein the first type of doping is one of n-type doping or p-type doping and the second type of doping is the other one of n-type doping or p-type doping and wherein a diode junction of the first diode structure is formed in the third, fourth, and fifth layers and a diode junction of the second diode structure is formed in the first and second layers.

11.	(Currently Amended)  The system of claim 1, wherein the semiconductor device layer is a silicon device layer and the first and second diode structures each comprise[[s]] III-V compound semiconductor material.

13.	(Currently Amended)  The system of claim 12, wherein the second diode structure comprises two diodes and the electronic circuit comprises two constant current sources to supply constant currents to the two diodes, the readout circuit configured to read out voltages across both of the two diodes.

14.	(Currently Amended)  The system of claim 13, wherein diode junction areas of the two diodes differ

16.	(Currently Amended)  A method of manufacturing a photonic integrated circuit with an integrated bandgap temperature sensor for measuring a temperature of an integrated photonic device, the method comprising:	creating a waveguide in a device layer of a semiconductor substrate;
bonding, to the semiconductor substrate, a stack of doped semiconductor material comprising five consecutive layers consisting of, in this order from bottom to top, a doped first layer of a first type of doping, a doped second layer of a second type of doping, a doped third layer of the first type of doping, an intrinsic fourth layer, and a doped fifth layer of the second type of doping, wherein the first type of doping is one of n-type doping or p-type doping and the second type of doping is the other one of n-type doping or p-type doping;	patterning and etching the stack of doped semiconductor material to form:	a first diode structure comprising a diode mesa formed in the fourth and fifth layers above a bottom strip formed in the first through third layers, the first diode structure being located above the waveguide in the device layer, and	a second diode structure forming a diode junction between the first and second layers, the second diode structure being adjacent the first diode structure but not contiguous with the first diode structure; and	creating metal connections to the third and fifth layers within the first diode structure and to the first and second layers within the second diode structure,	wherein the first diode structure forms part of the photonic device and the second diode structure forms part of the bandgap temperature sensor.

Reasons for Allowance
Claims 1 and 16 are allowed for the following reasons: 
The instant application is deemed to be directed to a non-obvious improvement over a system and a corresponding method of manufacturing thereof, as contemplated by the Saeedi – Pillarisetty – Ezaki combination.
Claims 1 and 16 are allowed because the prior art of record, taken alone or in combination, fails to teach expressly, render obvious, and provide a motivation for a system having the recited features and, in particular, comprising (with reference to Figs. 3B – 3D of the instant application) an integrated photonic device 300 including a waveguide 212 formed in a semiconductor device layer and a first diode structure 322 formed above the waveguide 212; and an integrated bandgap temperature sensor comprising a second diode structure 320 formed above the semiconductor device layer adjacent the first diode structure 322 (Fig. 3C), wherein the first and second diode structures 322,320 are formed in a stack 304 of doped semiconductor material disposed above the semiconductor device layer, the stack 304 of doped semiconductor material comprising five consecutive layers consisting of, in this order from bottom to top, a doped first layer 306 of a first type of doping, a doped second layer 308 of the opposite type of doping, a doped third layer 310 of the first type of doping, an intrinsic fourth layer 312, and a doped fifth layer 314 of the opposite type of doping, and wherein a diode junction of the first diode structure 322 is formed in the set of three third, fourth, and fifth layers 310,312,314 and a diode junction of the second diode structure 320 is formed in the pair of first and second layers 306,308. The instant application uses such layer stack 304 in order to enable a processing sequence (as recited by claim 16) for simultaneously fabricating the integrated photonic device 300 and the integrated bandgap temperature sensor (for sensing temperature of the integrated photonic device 300), each structure using a corresponding set of layers.  On the contrary, the Saeedi – Pillarisetty – Ezaki combination would at best suggest a multi-layer stack comprising doped layers interleaved with intrinsic layers (as shown in Fig. 1 of Ezaki) and would not meet the corresponding claim limitations defining the five-layer stack of doped semiconductor material.  
Claims 11 – 15 and 18 are allowed by virtue of dependency on any one of claims 1 and 16.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2011/0013668 A1
US 2017/0343498 A1
US 2018/0252594 A1
US 10,002,863 B2
US 2021/0164845 A1
US 5,154,514
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT TAVLYKAEV whose telephone number is (571)270-5634.  The examiner can normally be reached on 10:00 am - 6:00 pm, Monday - Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on (571)272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT TAVLYKAEV/Primary Examiner, Art Unit 2896